Mr. Chier Justice Waite
delivered the opinion of the court.
We think the court below was right in dissolving the injunction which had been obtained in the state court and dismissing the bill. There cannot be a doubt from the evidence that the Magenta plantation contains in fact the full quantity of land which was guaranteed, and that the deficiency, if there is any, arises from a mistake in the description of one of the parcels intended to be conveyed. The grantee was put in actual possession of the whole plantation, and he, and those claiming under him, have never been disturbed since. No person lias ever set up any adverse claim whatever, either to the possession or the title. The complainants have shown no reason to fear that they will ever be disquieted, and certainly they have not proven that they were in danger of eviction. They have never asked .a correction of the mistake in *666the description, if any there is, and it is by no means certain that the language of the whole deed does not really embrace what it is claimed has been omitted.
Mr. II. N. Ogden for appellants.
Mr. E. T. Merrick and Mr. G. W. Race -for appellees.
What we have thus said applies to all the alleged defects in the title. No adverse claim has been set up by any one, and, so far-as anything appears, there is no danger whatever that the complainants will be disturbed in their possession, either because patents have not been issued, or because Mrs. Delhommer was not authorized-by' the court to obtain a judicial separation of property.
The fact that the sheriff advertised to sell in parcels, presents no ground for an injunction. As the injunction granted by the state court has been dissolved, and the bill dismissed, we need not inquire whether the proceeding by executory process in the state court was removed to the Circuit" Court or not. The parties may now proceed with the execution of that process in such manner as they shall be advised is proper. The appellants cannot object to such removal as was actually effected to the Circuit Court, because it was brought about on their application. Affirmed.